 1   Steven A. Nielsen (Calif. Bar No. 133864)
     steve@nielsenpatents.com
 2   100 Larkspur Landing Circle, Suite 216
     Larkspur, CA 94939-1743
 3   Telephone: (415) 272-8210

 4   ATTORNEYS FOR PLAINTIFF
     ALTAIR LOGIX LLC
 5
     Jay C. Chiu (SBN 205385)
 6   jay.chiu@klgates.com
     K&L GATES LLP
 7   1 Park Plaza, Twelfth Floor
 8   Irvine, CA 92614
     Telephone: +1 949 623 3522
 9   Facsimile: +1 949 253 0902

10   ATTORNEYS FOR DEFENDANT
     ADVANTECH CORPORATION
11

12                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
13

14                                                          PATENT

15   ALTAIR LOGIX LLC,                                      Case No.: 4:19-cv-01596-HSG

16                          Plaintiff,                      STIPULATION TO DISMISS
                                                            ADVANTECH CORPORATION
17   v.                                                     WITH PREJUDICE PURSUANT TO
                                                            RULE 41(A)(2) AND TO DISMISS
18   ADVANTECH CORPORATION,                                 COUNTERCLAIMS WITHOUT
                                                            PREJUDICE
19                          Defendant.
                                                            Judge: Hon. Haywood S. Gilliam, Jr.
20

21
            Plaintiff Altair Logix LLC and Defendant Advantech Corporation, pursuant to FED. R. CIV.
22
     P. 41(a)(2) and (c), hereby move for an order dismissing all claims in this action WITH
23
     PREJUDICE, and dismissing all counterclaims in this action WITHOUT PREJUDICE, with each
24
     Party to bear its own costs, expenses and attorneys’ fees.
25

26
27

28
                                                        1
     AGREED MOTION TO DISMISS ADVANTECH CORPORATION WITH PREJUDICE PURSUANT TO RULE
     41(A)(2) AND TO DISMISS COUNTERCLAIMS WITHOUT PREJUDICE
 1   Dated: November 19, 2019                       By: /s/ Steven A. Nielsen
                                                        Steven A. Nielsen (Calif. Bar No. 133864)
 2                                                      steve@nielsenpatents.com
                                                        100 Larkspur Landing Circle, Suite 216
 3                                                      Larkspur, CA 94939-1743
                                                        Telephone: (415) 272-8210
 4
                                                          David R. Bennett (Admitted pro hac vice)
 5                                                        dbennett@directionip.com
                                                          Direction IP Law
 6                                                        P.O. Box 14184
                                                          Chicago, IL 60614-0184
 7                                                        Telephone: (312) 291-1667

 8                                                        ATTORNEYS FOR PLAINTIFF
                                                          ALTAIR LOGIX LLC
 9

10

11   Dated: April 24, 2019                          By: /s/ Jay Chiu
                                                        Jay Chiu (205385)
12                                                      jay.chiu@klgates.com
                                                        K&L Gates LLP
13                                                      1 Park Plaza, Twelfth Floor
                                                        Irvine, CA 92614
14                                                      Telephone: +1 949 253 0900
                                                        Facsimile: +1 949 253 4500
15
                                                          Min Wu (307512)
16                                                        min.wu@klgates.com
                                                          K&L GATES LLP
17                                                        620 Hansen Way
                                                          Palo Alto, CA 94304
18                                                        Telephone: 650.798.6747
                                                          Facsimile: 650.798.6701
19

20                                                        ATTORNEYS FOR DEFENDANT
                                                          ADVANTECH CORPORATION
21

22                                              ATTESTATION
23
            Pursuant to L.R. 5-4.3.4(a)(2)(i), I hereby attest that all other signatories listed and on whose
24
     behalf the filing is submitted, concur in the filing’s content and have authorized this filing.
25

26
     Dated: November 19, 2019                                       /s/ Steven A. Nielsen
27                                                                  Steven A. Nielsen.
28
                                                         2
     AGREED MOTION TO DISMISS ADVANTECH CORPORATION WITH PREJUDICE PURSUANT TO RULE
     41(A)(2) AND TO DISMISS COUNTERCLAIMS WITHOUT PREJUDICE
 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that counsel of record who are deemed to have consented to electronic
 3   service are being served on November 19, 2019, with a copy of this email via the Court’s CM/ECF
 4
     system per Local Rule CV-5-1(h)(1).
 5

 6
                                                        /s/ Steven A. Nielsen
 7                                                      Steven A. Nielsen

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                    3
     AGREED MOTION TO DISMISS ADVANTECH CORPORATION WITH PREJUDICE PURSUANT TO RULE
     41(A)(2) AND TO DISMISS COUNTERCLAIMS WITHOUT PREJUDICE
 1                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
 2

 3   ALTAIR LOGIX LLC,                                   Case No.: 4:19-cv-01596-HSG

 4                         Plaintiff,                    [PROPOSED] ORDER TO DISMISS
                                                         ADVANTECH CORPORATION
 5   v.                                                  WITH PREJUDICE PURSUANT TO
                                                         RULE 41(A)(2) AND TO DISMISS
 6   ADVANTECH CORPORATION,                              COUNTERCLAIMS WITHOUT
                                                         PREJUDICE
 7                         Defendant.
                                                         Judge: Hon. Haywood S. Gilliam, Jr.
 8

 9          The Stipulation to Dismiss Advantech Corporation With Prejudice Pursuant to Rule 41(a)(2)
10   and to Dismiss Counterclaims Without Prejudice, which requests dismissal of all claims and
11
     counterclaims asserted between Plaintiff Altair Logix LLC and Defendant Advantech Corporation, is
12
     GRANTED.
13
            It is therefore ORDERED, ADJUDGED AND DECREED that all claims asserted in this suit
14

15   by Plaintiff Altair Logix LLC are hereby DISMISSED WITH PREJUDICE, and all counterclaims

16   asserted by Defendant Advantech Corporation, are hereby DISMISSED WITHOUT PREJUDICE.

17          It is further ORDERED that all costs, expenses and attorneys’ fees are to be borne by the
18   party that incurred them.
19
            IT IS SO ORDERED.
20

21

22    DATED: 11/20/2019
                                                       United States District Judge
23

24

25

26
27

28
